Citation Nr: 0909706	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  96-28 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran had active service from July 1958 to July 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of October 1995, which denied, in pertinent part, service 
connection for PTSD, and June 2002, which denied the 
remaining issues of service connection for hearing loss, 
tinnitus, and vertigo.  In June 1999, the case was remanded 
for evidentiary development, and in May 2003 and August 2004 
the appeal was remanded for action on the Veteran's request 
for a Travel Board hearing.

In a decision dated June 2005, the Board denied the Veteran's 
claims.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
memorandum decision dated February 2008, the Court vacated 
the Board's June 2005 decision and remanded the claims for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court has determined that VA has a further duty to verify 
the Veteran's claimed stressors with the U.S. Army and Joint 
Services Records Research Center (JSRRC) (formerly U.S. Armed 
Services Center for Unit Records Research (CURR)).  In 
particular, the Court has ordered JSRRC to provide any 
information, including a ship history, regarding the 
locations of the U.S.S. Mauna Kea and its operations for the 
period November 1, 1961 through February 28, 1962 (exclusive 
of the period from December 28, 1961 through January 26, 
1962), to determine whether this ship was off the coast, or 
in any waterway, of Vietnam.  Deck logs must be provided, to 
include whether there is any information that Vietnamese 
civilians were drowned by the ship's water hoses.

The central critical episode concerning whether the Veteran 
manifests PTSD related to an in-service stressor concerns 
whether it can be corroborated that the Veteran personally 
hosed and sunk a civilian fishing boat containing a civilian 
woman with children.  See Dr. H. examination report dated 
November 10, 1995.  In conjunction with any additional 
documentary evidence provided by JSSRC, the RO must make a 
credibility determination with respect to this stressor since 
the Veteran denied having seen even seen this incident, and 
only having second hand knowledge of it, during a VA PTSD 
examination in July 1995.  

If any in-service stressor is corroborated, the Veteran 
should be afforded VA PTSD examination to determine whether 
his PTSD results from an in-service event.

The Court has also determined that VA examination and opinion 
is necessary to decide the claims for service connection for 
hearing loss, tinnitus and vertigo.  As addressed by the 
Board in its decision, an issue in contention is whether the 
Veteran was exposed to the types of excessive noise exposure 
in service as claimed.  The Veteran variously reports in 
service duties involving working on steam turbine engines and 
other various motors.  However, his military occupational 
specialty (MOS) is listed as interior communication 
technician.  

In an effort to assist the Veteran in developing this claim, 
the Veteran is invited to submit any additional military 
records demonstrating that he possessed the requisite 
training and qualification to perform duties such as working 
on steam turbine engines and other various motors.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and invite him to submit 
any additional military records demonstrating 
that he possessed the requisite training and 
qualification to perform duties such as working 
on steam turbine engines and other various 
motors during service.

2.  Request the JSRRC to attempt to verify the 
Veteran's claimed stressor of personally hosing 
and sinking a civilian fishing boat containing a 
woman and children while serving aboard the 
U.S.S. Mauna Kea between the time period of 
November 1, 1961 and February 28, 1962.

JSRRC should be informed that the Court has 
ordered the production of any information, 
including a ship history, regarding the 
locations of the U.S.S. Mauna Kea and its 
operations for the period November 1, 1961 
through February 28, 1962 (exclusive of the 
period from December 28, 1961 through January 
26, 1962), to determine whether this ship was 
off the coast, or in any waterway, of Vietnam.  
Deck logs must be provided (if possible), to 
include whether there is any information that 
Vietnamese civilians were drowned by the ship's 
water hoses.

The Board acknowledges the constraints of 
requesting information through the JSRRC, 
inasmuch JSRRC has informed VA that proper 
research cannot be conducted unless a claimant 
provides an approximate date for a stressor 
within a 2-month period.  See M21-1MR 
IV.ii.1.D.14.d.  In light of the Court order, 
the RO must make all good faith efforts to 
implement this remand directive as expeditiously 
as possible even if it requires separate 
requests made in two month increments.

3.  Thereafter, the RO should then make a 
determination as to whether or not the Veteran 
was exposed to a stressor event in service (and 
if so, identify the stressor event and the 
evidence for this).  In conjunction with 
information provided by JSRRC, the RO should 
consider whether the alleged incident is the 
type of incident likely to appear in deck logs, 
and resolve the conflict of evidence as to 
whether the Veteran personally hosed and sunk a 
civilian fishing boat containing a civilian 
woman with children, as claimed during a 
November 1995 examination with Dr. H., or 
whether the Veteran did not witness this event 
as claimed during a July 1995 VA PTSD 
examination.

4.  Thereafter, if (and only if) an alleged 
stressor is verified, the RO should arrange for 
the Veteran to be afforded a psychiatric 
evaluation to determine whether he has PTSD due 
to such stressor or stressors.  The claims file 
must be reviewed by the examiner in conjunction 
with the examination.  The examination and the 
report thereof must be in accordance with DSM-
IV.  Following examination of the Veteran, 
review of pertinent medical history, and with 
consideration of sound medical principles, the 
examiner should identify the Veteran's current 
psychiatric disorder(s).  If PTSD is diagnosed, 
the examiner should identify the specific 
stressor(s) upon which the diagnosis is based.  
If PTSD is not diagnosed, the examiner should 
explain why the Veteran does not meet the 
criteria for this diagnosis.  The examiner 
should explain the rationale for all opinions 
expressed and conclusions reached.

5.  Arrange for the Veteran to undergo an 
appropriate VA examination in order to determine 
the nature and likely etiology of his currently 
diagnosed hearing loss, tinnitus and vertigo.  
The claims file must be made available to the 
examiner for review.

Based on the examination and review of the 
record, the examiner should offer an opinion as 
to whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the currently manifested 
hearing loss, tinnitus and/or vertigo first 
manifested in service or is the result of injury 
or disease incurred or aggravated during active 
duty service from July 1958 to July 1962?  

The term "at least as likely as not" does not 
mean within the realm of medical possibility, 
but rather the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The examiner should include a complete 
explanation with his or her opinion, based on 
findings on examination and information obtained 
from review of the record.

6.  Upon completion of the above, readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, provide the Veteran and his 
representative a supplemental statement of the 
case (SSOC) and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

